PER CURIAM.
Plaintiff has appealed from a judgment entered against him in the trial court, and on August 21, 1947, he filed his brief. The authorities therein cited reasonably sustain the allegations of error. The defendants in error have filed no brief and have offered no excuse for such failure. Under such circumstances it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court, but the cause will be reversed. See Osborne v. Osborne, 163 Okla. 273, 21 P. 2d 1056.
Reversed for a new trial.
HURST, C. J., DAVISON, V. C. J., and RILEY, WELCH, CORN, GIBSON, and LUTTRELL, JJ., concur.